                 Case 1:12-cv-01596-AKH Document 976 Filed 01/07/19 Page 1 of 1
                     Case 1:12-cv-01596-AKH Document 975 Filed 01/02/19 Page
                                                                             1 of 1



                                           .J. KELLEY NEVLING, JR., ESQ.
                                                    Attorney at Law
                                               43 West 43rd Street, Suite 45
                                                New York, NY 10036-7424

                                                      January 2, 2019
            VIA ECF

            Honorable Alvin K. Hellerstein
            United States District Judge for the
              Southern District of New York
            Daniel Patrick Moynihan United States Courthouse
            500 Pearl Street
            New York, NY l 0007

                   Re: Vera v. The Republic of Cuba, 12 Civ. 1596 (AKH) (S.D.N.Y.)
            Honorable Sir:

                   I am writing to make a letter motion to be relieved and terminated as
                                                                                         counsel of record
           for defendants The Bank of New York Mellon ("BNY M") in the above-
                                                                                    referenced action.
                   Between 1999 and 20181 was Of Counsel to the law firm of Levi Lubars
                                                                                             ky Feigenbaum
           & Weiss LLP ("LLF W"). In that capacity 1 appeared in the referenced
                                                                                   action as counsel of
           record for BNYM, which was represented by LLFW in that action.

                    In 2018, however, LLFW closed for business and dissolved. Steven
                                                                                           B. Feigenbaum,
           Esq., a former partner in LLFW who has appeared as counsel for BNYM
                                                                                       in this action, is now a
           par1ner in the law firm of Katsky Korins LLP. He is continuing to represe
                                                                                        nt BNYM as a partner
           in that firm, but I am no longer involved in its representation. For that
                                                                                     reason I am making this
           motion to be relieved, terminated and deleted as counsel of record for
                                                                                   BNYM.
                  Please note: my former telephone number and e-mail address at LLFW
                                                                                     no longer work.
                  Thank you for your consideration of this matter.

                                                         Respectfully submitted,




                                                         J. Kelley Nevling, Jr.
                                                         Tel. No. (646) 761-8839
                                                         E-mail address: kelnevling@gmail.com
           cc: All Counsel (by ECF)




---- ---- ---- ---- ---- --·· ···- ---- ·-·· --·· ·---
                                                                           --------------------
                                                                         ...
